            Case 1:17-cr-00548-PAC Document 168 Filed 10/31/19 Page 1 of 13



UNITED STATES DISTRICT COURT                                                           \i'iC'r\f..f\'J   ,r:;; !
SOUTHERN DISTRICT OF NEW YORK

    ------------------------------------------------------X                         ~~.:· ___l~l:31111:~ f
    UNITED STATES OF AMERICA,

            -against-
                                                                       S2 17 Cr. 548 (PAC)
    JOSHUA ADAM SCHULTE,

                           Defendant.                                  OPINION & ORDER

    -----------------------------------------X
HONORABLE PAUL A. CROTTY, United States District Judge:

          Joshua Schulte has been charged with stealing national defense information from the

Central Intelligence Agency ("CIA") and transmitting it to WikiLeaks. 1 Schulte moves to

suppress evidence that he claims is invalid under the Fourth Amendment because the warrant

application intentionally or recklessly misrepresented numerous material facts requiring

suppression under Franks v. Delaware, 438 U.S. 154 (1978). (Def. Mot. To Suppress, Dkt. 108.)

Schulte also requests an evidentiary hearing pursuant to Franks. (Def. Mem., Dkt 109.) The

Government opposes the motion to suppress and the request for a Franks hearing. (See Gov

Opp'n, Dkt. 120.)

          The Government search obtained evidence pursuant to the March 13, 2017 Warrant

("Home Evidence Warrant") and the Child Pornography Warrants dated April 14, 2017 and May

10, 2017. 2 Schulte argues the Home Evidence Warrant is based on an affidavit that was replete


1
  On July 25, 2019, the Court granted Schulte's motion to sever Counts One through Eleven of the Second
Superseding Indictment, which involve allegations of theft and transmission to WikiLeaks, from Counts Twelve
through Fifteen, which involve allegations of child pornography and copyright infringement. Dkt. 117.

2
 The Court will not hold a Franks hearing or suppress evidence related to the child pornography warrants. The
Court has severed the child pornography counts. Further in response to the Government's argument that it is
improper to exclude the pornography evidence under the inevitable discovery doctrine, the Defendant conceded that

                                                        1
         Case 1:17-cr-00548-PAC Document 168 Filed 10/31/19 Page 2 of 13



with misstatements, including among others that: (1) Schulte was "one of only three employees

with authorized access to the information;" (2) the classified information was taken on March 7-

8, 2016; (3) Schulte was the only one of the three employees with access whose name was not

publicly disclosed by Wikileaks; and (4) Schulte regained unauthorized access to a project

identified in the Wikileaks disclosure publication. (Def. Mem. at 16-17, Dkt. 109.)

        The Court finds that neither a hearing under Franks nor suppression of the evidence is

required because the Donaldson Affidavit supports a finding of probable cause, even without the

alleged misstatements. The Court DENIES the motion to suppress.

                                             BACKGROUND

        On March 7, 2017 ("March 7 Leak"), Wikileaks made a series of disclosures that

allegedly published classified CIA information. The Federal Bureau of Investigation ("FBI")

immediately began investigating after Wikileaks's first disclosure. Six days later, on March 13,

2017, the FBI applied for a warrant authorizing a covert search of Schulte's New York City

apartment and electronic media. Special Agent JeffD. Donaldson ("Donaldson") of the FBI

authored the affidavit in support of the March 13, 2017 Warrant. (See Donaldson Affidavit, Dkt.

111-1.) Donaldson stated he was an experienced counterespionage investigator and has worked

in counterespionage since 2010. (See id.       ,r 1.)   He described the March 7 Leak: Wikileaks

published what it claimed were more than 8,000 documents and files containing classified

information belonging to the CIA. (Id.       ,r 7.)   Wikileaks' press release claimed that the

dissemination of the Classified Information was "the largest ever" unauthorized publication of

classified CIA documents and constituted the "first full part" of a series. (Id.          ,r 7.)   Donaldson



the Court "need not decide whether suppression of the child pornography evidence would be required based on the
improper child pornography warrants alone." (Def. Reply at 22.)


                                                        2
         Case 1:17-cr-00548-PAC Document 168 Filed 10/31/19 Page 3 of 13



stated that the information published by Wikileaks was classified CIA information at the time of

disclosure. (Id. 17.)

   A. Method & Timing of Exfiltration

       The affidavit described the likely timing and method of exfiltration of the March 7 Leak.

According to the affidavit, the leaked materials were stored on a specific computer network (the

Local Area Network or "LAN" network) within the CIA and used exclusively by a particular

group within the CIA. (Id. 19.) The LAN is an isolated network, "physically separated (or 'air-

gapped')" from the public internet, and accordingly it cannot be accessed from the public

internet, but rather only through computers that are physically connected to the LAN. (Id.)

Donaldson assessed that the March 7 Leak was likely copied from the LAN's server that was

used to store back ups (the "Back-Up Server"). (Id.   1[ 10.) Donaldson stated that the March 7
Leak information was likely stolen in or around March 7 or March 8, 2016. (Id. 113(a)-(d).) He

noted in a footnote, however, that the timing assessment was based on "preliminary analysis"

and that it was possible the information was copied later than March 8. (Id. 18(c)(iii) n.l.)

According to the affidavit, the LAN system "was designed so that only those employees who

were specifically given systems-administrator access could access the Back-Up Server" and as of

March 2016, Joshua Schulte was one of three Systems Administrators. (Id.1111-12.)

        Donaldson stated that Schulte was employed as a computer engineer by the CIA from

May 2010 until November 2016 and was a member of the specific CIA group that exclusively

used the LAN network. (Id. 1112(a).) During Schulte's six-year employment at the CIA, his

responsibilities included developing computer code for projects, including projects described in

the March 7 Leak. (Id.) According to the affidavit, Schulte has a skill set "that enabled him to

write computer code designed to clandestinely copy data from computers." (Id.) Donaldson



                                                 3
          Case 1:17-cr-00548-PAC Document 168 Filed 10/31/19 Page 4 of 13



stated that based on a "preliminary review" the March 7 Leak appeared to contain the names

and/or pseudonyms of the other two system administrations, but not Schulte's name or

pseudonym. (Id.   ,r,r 12(b).)
        Donaldson added that Schulte was at work on the alleged date of the theft (i.e., March 7-

8, 2016) with access to the relevant system. (Id.      ,r 13(a)(ii).)   Further the affidavit stated that

March 8, 2016 was the date ofSchulte's CIA Group's offsite management retreat for many of

the group's senior and midlevel managers and thus, "much of the CIA Group's management,

including some to whom Schulte reported, were not present in the CIA component building

where Schulte worked." (Id.      ,r 13(b).)   The employees attending the offsite included two of three

employees who had direct line-of-sight to Schulte's desk and computer. (Id.             ,r 13(a)-(b).)
Moreover, at least one of the other two systems administrators also attended the CIA offsite and

thus, did not have LAN access, while Schulte and the third administrator had LAN access. (Id.

at ,r 13(d).)

    B. Schulte's Unauthorized Actions at the CIA

        In the affidavit, Donaldson described certain unauthorized actions taken by Schulte while

employed by the CIA in April and May of 2016, which resulted in CIA management

reprimanding Schulte. On or about April 4, 2016, around the time the CIA reassigned Schulte to

another CIA branch, many of Schulte' s administrator privileges were revoked, including his

permissions as a Systems Administrator on the LAN and his access to Project-I highlighted by

name in the March 7 Leak. (Id. at ,r 15-16.) Schulte logged onto the CIA Group's LAN without

authorization and reinstated his own privileges. (Id.) Additionally, Schulte officially requested

reinstatement of his access to Project-I, and before receiving a response, requested access to

Project-I from another employee. (Id.) Once granted access, Schulte without authorization



                                                      4
            Case 1:17-cr-00548-PAC Document 168 Filed 10/31/19 Page 5 of 13



revoked computer access permission of all other CIA group employees to work on Project-1.

(Id.)

    C. Complaints raised by Schulte while at the CIA

           Donaldson explained that Schulte came to the CIA security's attention around March

2016 after Schulte alleged another co-worker threatened him. (Id. at ,r 17.) Schulte expressed

deep unhappiness about the CIA's response to the threat and threatened legal action against the

CIA for its handling of the situation. (Id.) Schulte repeatedly stated that he felt CIA

management was punishing him for reporting the threat incident and threatened that he or his

lawyer would go to the media. (Id.) Additionally, the CIA learned Schulte had removed an

internal CIA document about the threat incident despite being told not to do so. (Id.)

           In August 2016, as part of a standard background reinvestigation of Schulte to renew his

security clearance, the CIA conducted interviews with his CIA group colleagues. (Id. at ,r 18(a)-

(c).) According to the affidavit, "[s]ome (but not all) colleagues independently reported that

Schulte's demeanor with his management and colleagues, and his commitment to his work,

changed markedly for the worst in or around February 2016." (Id.) Multiple colleagues stated

that Schulte had indicated he felt aggrieved by the CIA in a number of respects. (Id.) Some also

reported they believed Schulte untrustworthy and potentially subject to outside coercion. (Id.)

The affidavit noted"[o]ther colleagues made no such report, and indeed affirmatively reported

that they believed Schulte was, in fact, trustworthy." (Id.)

        D. Schulte's Resignation

           Schulte resigned from the CIA in November 2016. (Id. at ,r 19(a)-(c).) Schulte drafted a

resignation letter that he never sent. (Id.) According to the affidavit, the letter began by stating

that Schulte "had 'always been a patriot' and would 'obviously continue to support and defend

this country until the day [he] died,' but that 'from this day forward' he would 'no longer do so

                                                   5
         Case 1:17-cr-00548-PAC Document 168 Filed 10/31/19 Page 6 of 13



as a public servant."' (Id.) Schulte's resignation letter "expressed concerns, including concerns

about the network security of the CIA Group's LAN network." (Id.) The letter explained that

Schulte felt the CIA ignored issues he raised about security, and attempted to conceal these

practices from senior leadership, including that the CIA Group's LAN was "incredibly

vulnerable" to the theft of sensitive data. (Id.)

    E. Schulte's Conduct After the March 7 Leak

        According to the affidavit, Schulte repeatedly contacted former co-workers (i.e., CIA

employees) after the leak and asked about the investigation into the March 7 Leak. (Id. at ,r

20(a)-(f).) Schulte repeatedly denied any involvement in disclosing classified information. (Id.)

Schulte indicated that he believed he was a suspect in the investigation of the leak. (Id.) Based

on conversations with Homeland Security, Donaldson stated that Schulte had a planned trip out

of the country departing on March 16, 2017. (Id. at ,r 21.)

    F. Procedural History

        Based on the Donaldson Affidavit, the magistrate judge issued the March 13, 2017

warrant and FBI agents searched Schulte's Residence. After the initial warrant, the FBI executed

a series of warrants authorizing the imaging of Schulte's electronic devices, including the March

14, 2017 warrant, April 10, 2017, and May 10, 2017 warrants.

        On September 6, 2017, the Government indicted Schulte on child pornography grounds.

Nine months later, in June 2018, the Government filed a superseding indictment adding charges

for theft and disclosure of classified information. On, September 18, 2018--over a year-and-half

after the initial warrant issued-the Government provided a Brady Disclosure Letter to Schulte

identifying statements in the Donaldson Affidavit that were not correct. The Brady Letter noted

that, based on additional Wikileaks publications, it had developed further information relevant to



                                                    6
              Case 1:17-cr-00548-PAC Document 168 Filed 10/31/19 Page 7 of 13



 statements in the Donaldson Affidavit, which was not available at the time of the initial warrant.

 The Brady Letter acknowledged that the classified information was not stolen on March 7 or

 March 8, 2016, "at least five" employees had access to the specific part of the system where the

     classified information was likely stored, Schulte was not a Systems Administrator for the Back-

 Up system, and the project that Schulte accessed without authorization was not the project

     implicated by the Wikileaks publication.

                                                DISCUSSION

I.          The Suppression Motion

            A.    Franks Standard

            The Fourth Amendment provides that "no Warrants shall issue, but upon probable cause,

     supported by Oath or affirmation, and particularly describing the place to be searched, and the

     persons or things to be seized." U.S. Const. amend. IV. There is a "presumption of validity with

     respect to the affidavit supporting a warrant." Franks, 438 U.S. at 171. In limited

     circumstances, however, "a defendant may challenge the truthfulness of factual statements made

     in the affidavit, and thereby undermine the validity of the resulting search or seizure." United

     States v. Awadallah, 349 F.3d 42, 64 (2d Cir. 2003).

            Under the Franks doctrine, the Fourth Amendment mandates a hearing if the defendant

     makes a "substantial preliminary showing" that (1) the claimed inaccuracies or omissions are the

     result of the affiant's deliberate falsehood or reckless disregard for the truth; and (2) the alleged

     falsehoods or omissions were necessary to the judge's probable cause finding. United States v.

     Salameh, 152 F.3d 88, 113 (2d Cir. 1998). The Franks standard is a high one and such hearings

     are rare. See e.g., United States v. Melendez, No. 16CR33-LTS, 2016 WL 4098556, at *7

     (S.D.N.Y. July 28, 2016). To obtain an evidentiary hearing, a defendant's attack "must be more



                                                        7
         Case 1:17-cr-00548-PAC Document 168 Filed 10/31/19 Page 8 of 13



than conclusory" and the "allegations must be accompanied by an offer of proof." Franks, 438

U.S. at 171. "[I]f these requirements are met, and if, when material that is the subject of the

alleged falsity or reckless disregard is set to one side, there remains sufficient content in the

warrant affidavit to support a finding of probable cause, no hearing is required." Id. at 171-72;

see e.g., Salameh, 152 F.3d at 114.

               1.   Reckless Disregard

        In United States v. Rajaratnam, 719 F.3d 139, 153 (2d Cir. 2013), the Second Circuit

held that a subjective test governs the recklessness inquiry. One "recklessly disregards" the truth

when one makes allegations while entertaining serious doubts about the accuracy of those

allegations. United States v. Vilar, No. S305CR621KMK, 2007 WL 1075041, at *26 (S.D.N.Y.

Apr. 4, 2007). "Because states of mind must be proved circumstantially, a factfinder may infer

reckless disregard from circumstances evincing obvious reasons to doubt the veracity of the

allegations." Rajaratnam, 719 F.3d at 154 (quoting United States v. Whitley, 249 F.3d 614,621

(7th Cir. 2001)). While under Franks, false assertions and omissions are governed by the

"serious doubt" standard, "as a practical matter 'the affirmative inclusion of false information in

an affidavit is more likely to present a question of impermissible official conduct than a failure to

include a matter that might be construed as exculpatory."' United States v. Mandell, 710 F.

Supp. 2d 368,374 (S.D.N.Y. 2010) (quoting United States v. Colkley, 899 F.2d 297,301 (4th

Cir. 1990)).

               2.   Necessity

        "To determine if the false information was necessary to the issuing judge's probable

cause determination, i.e., material, 'a court should disregard the allegedly false statements and

determine whether the remaining portions of the affidavit would support probable cause to issue



                                                   8
               Case 1:17-cr-00548-PAC Document 168 Filed 10/31/19 Page 9 of 13



  the warrant."' United States v. Canfield, 212 F.3d 713, 718 (2d Cir. 2000)). If the corrected

  affidavit supports probable cause, the inaccuracies were not material to the probable cause

  determination and suppression is not required. Rajaratnam, 719 F.3d at 146.

             B.    Probable Cause

             "Once the inaccurate information has been removed from the affidavit, the remaining

  portions of the affidavit should be reviewed de novo to determine if probable cause still exists."

      Canfield, 212 F.3d at 718. In Illinois v. Gates, 462 U.S. 213,232 (1983), the Supreme Court

  explained that "probable cause is a fluid concept-turning on the assessment of probabilities in

  particular factual contexts-not readily, or even usefully, reduced to a neat set oflegal rules." In

  considering a request for a search warrant, the "task of the issuing magistrate is simply to make a

  practical, common-sense decision whether, given all the circumstances set forth in the affidavit

      ... there is a fair probability that contraband or evidence of a crime will be found in a particular

      place." Id. at 238. In assessing probable cause, courts consider the "totality of the

      circumstances." Id.

II.          Analysis

             A.    Suppression Under Franks

             The Donaldson Affidavit contains several incorrect factual statements, which the

      Government disclosed in September 2018. Of particular concern are the incorrect statements

      about the number of people who had access to the leaked information (one of three to more than

      five) and the alleged date of the theft (March 7-8, 2016 to April 20, 2016). Still, a Franks

      hearing is required only if the Government's incorrect statements were necessary to the

      magistrate's determination of probable cause. Thus, the Court considers whether, based on the

      record before the magistrate judge, and disregarding the challenged material, there was sufficient



                                                        9
        Case 1:17-cr-00548-PAC Document 168 Filed 10/31/19 Page 10 of 13



evidence to find probable cause without the incorrect statements. See Franks, 438 U.S. at 171-

72; United States v. Rajaratnam, No. 09 CR 1184 RJH, 2010 WL 4867402, at *11 (S.D.N.Y.

Nov. 24, 2010); United States v. Kidd, 386 F. Supp. 3d 364, 371 (S.D.N.Y. 2019).

       Schulte argues that the remaining facts are not sufficient to support probable cause and

were made with reckless disregard for the truth, and so the fruits of the FBI's search much be

suppressed. (Def. Mem. at 18.) Schulte primarily basis his "necessity" argument on the fact that

there are innocent explanations for his conduct. But "the fact that an innocent explanation may

be consistent with the facts alleged ... does not negate probable cause." United States v.

Fama, 758 F.2d 834, 838 (2d Cir. 1985). Schulte's innocent explanations for his conduct may

make certain evidence less compelling, but it does not eliminate its probative value. The

standard for probable cause is "relaxed"; it does not require even a prima facie showing. United

States v. Martin, 426 F.3d 68, 76 (2d Cir. 2005) (explaining the defect in the argument that

"conflates evidence of probable cause to sustain a warrant with proof of a prima facie case,"

because "probable cause does not require a prima facie showing" of the crime).

       Here, based on a close analysis of the Donaldson Affidavit, the Court determines that

there is probable cause, even without the statements Schulte challenges. Excluding the

challenged statements, the affidavit provides the following which is sufficient to determine that

there is a "fair probability that contraband or evidence of a crime" would be found in Schulte's

apartment on his electronic devices, Schulte: (1) had the necessary skills and unique access to the

stolen information and LAN network, (2) had a deep understanding of the relevant CIA

computer systems and information exposed by the Wikileaks, (3) had a motive to harm the CIA

because he was angry that the CIA did not take his complaints seriously, (4) had threated to go

public previously, (5) had secured unauthorized access to Classified Information in violation of



                                                 10
        Case 1:17-cr-00548-PAC Document 168 Filed 10/31/19 Page 11 of 13



CIA directives, (6) had drafted an email warning CIA management about security vulnerabilities

that could expose information from the LAN that eventually was exposed by Wikileaks, and (7)

demonstrated a guilty conscience. These facts support a conclusion that Schulte had both a

motive and opportunity to take the classified CIA information. Further, the nature of the LAN

network-an isolated network that cannot be accessed from the public internet-strongly

suggests that the theft of classified information was an inside job and the information was

believed to have been stolen using portable media given the substantial amount of data

published. Finally, the affidavit contained an extensive discussion of the modus operandi of

those who engage in espionage, including how such files are transferred, stored, and leave a

lasting digital footprint. Taken together, these facts support a finding of probable cause to issue

a search warrant.

       The Court agrees that the misstatements make the warrant application stronger, but not in

a way that defeats probable cause. The test does not require that culpability be established.

"[T]o suffice for probable cause, it need not have been." Rajaratnam, 2010 WL 4867402, at

*11.

       Disregarding the incorrect factual statements, the Court finds that the Donaldson

Affidavit establishes probable cause. Since the incorrect statements were not necessary to the

probable cause determination, neither a hearing nor suppression is required. See Salameh, 152

F.3d at 114 (district court did not err in denying a Franks hearing because the allegedly false

statements were not necessary for a finding of probable cause).

        B.   Nexus & Staleness

        Schulte also argues that the factual allegations were (1) insufficient to establish the

requisite nexus to search his apartment and (2) stale. (Def. Mem. at 27-28.) According to



                                                  11
           Case 1:17-cr-00548-PAC Document 168 Filed 10/31/19 Page 12 of 13



Schulte, there was no basis to conclude contraband would be found in his New York apartment

given Schulte's computer expertise, his move from Virginia to New York, and the year-long

period between the alleged theft of classified information and the application for the search

warrant.

       Schulte' s nexus argument is unavailing. The Donaldson Affidavit identified the offense

for which the FBI established probable cause, described the place to be searched, and specified

the items to be seized. See United States v. Galpin, 720 F.3d 436, 445 (2d Cir. 2013). Contrary

to Schulte's argument, the affidavit stated that Schulte likely stole the information by exfiltrating

data onto a removable drive and then removed that drive from the CIA. Other facts in the

affidavit supported this assertion, including that the LAN network was not accessible via public

internet and the substantial amount of data stolen. Further, the affidavit added that such devices

are often maintained in the individual's home and stated that transmitting such information often

leaves a digital trace on electronic devices that can be forensically recovered even where the files

were deleted. The Court determines that nexus has been established.

       As to staleness, the two critical factors in determining staleness are the age of the facts

alleged and the nature of the conduct alleged to have violated the law. United States v.

Ortiz, 143 F.3d 728, 732 (2d Cir. 1998). Where, as here, the crime involves leaking classified

information and the leak was published one week before the warrant issued, the basis for the

search is not automatically stale where an affidavit alleges such information was gathered (or

stolen) a year earlier. The nature of espionage provides that conduct may be ongoing because

gathering or stealing classified information could have occurred long before the actual

transmission. That the Government now posits-after a year of investigation-that Schulte

transmitted the classified information months before the warrant issued is beside the point. (Def.



                                                 12
        Case 1:17-cr-00548-PAC Document 168 Filed 10/31/19 Page 13 of 13



Mem. 30 n.6.) See United States v. Wagner, 989 F.2d 69, 75 (2d Cir. 1993) (the relevant

question is whether "probable cause can be said to exist as of the time of the search"). The

Donaldson Affidavit did not suggest that Schulte transmitted the classified information a year

earlier; indeed, the affidavit provided facts suggesting ongoing publishing of classified CIA

information by Wikileaks-i.e., the March 7 Leak constituted the "first full part" of a series.

Thus, the FBI reasonably could have inferred that Schulte had transmitted classified information

from his New York City apartment shortly before the initial Wikileaks publication and could

have reasonably inferred that transmission was ongoing. See Ortiz, 143 F.3d at 732 (where the

affidavit "presents a picture of continuing conduct or an ongoing activity, ... " the passage of time

between the last described act and the warrant application is less significant). As such, the Court

rejects the argument that the showing of probable cause to search Schulte's apartment and

electronic devices is impaired by staleness.

                                          CONCLUSION

       For the reasons stated, the Court DENIES the Defendant's motion to suppress. The Clerk

of the Court is directed to terminate Docket 108.


 Dated: New York, New York
        October 31, 2019


                                                    PAUL A. CROTTY
                                                    United States District Judge




                                                 13
